304 U.S. 570
58 S. Ct. 1039
82 L. Ed. 1535
NATIONAL CARBON COMPANY, Inc., petitioner,v.The WESTERN SHADE CLOTH COMPANY.*
No. 936.
Supreme Court of the United States
May 16, 1938

Messrs. Thomas G. Haight, of Jersey City, N. J., and George A. Chritton, of Chicago, Ill., for petitioner.


1
For opinion below, see 93 F.2d 94.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit denied.



*
 Rehearing denied 304 U.S. 590, 58 S. Ct. 1054, 82 L.Ed. ——.